Citation Nr: 0725842	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 60 percent for low back 
disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1997 to January 2000.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision of the Houston, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
an increased (40 percent) rating for the veteran's lumbar 
spine disability.  A subsequent January 2003 decision 
increased the rating to 60 percent and also granted a total 
disability rating based on unemployability (TDIU).  In 
February 2006 the case was remanded to the RO for further 
development.  


FINDINGS OF FACT

Pursuant to the Board's February 2006 remand, the veteran was 
asked in March 2006 and December 2006 letters to submit or 
identify pertinent evidence necessary to substantiate his 
claim for increase; he did not respond to either letter.  


CONCLUSION OF LAW

Evidence requested in connection with the veteran's claim for 
an increased rating has not been provided within one year 
after the date of request, and the appeal in this matter is 
considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002 & Supp. 2006); 38 C.F.R. §  3.158 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.   It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  Rating decisions from February 2002, July 2002 and 
January 2003, an April 2002 statement of the case (SOC) and 
supplemental SOCs (SSOCs) from September 2002, January 2003, 
July 2004, August 2005 and April 2007 provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  In particular, the January 
2003 SSOC provided the veteran with the revised criteria for 
evaluating disability of the spine that became effective in 
September 2002 and the July 2004 SSOC provided the revised 
criteria for spine disability that became effective in 
September 2003.  Additionally, pursuant to the Board's 
February 2006 Remand, the RO sent the veteran March 2006 and 
December 2006 letters asking him to submit or identify any 
additional evidence showing that his lumbar spine disability 
had increased in severity.   

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

As the veteran has abandoned the claim on appeal, discussion 
of VA's duty to assist would be pointless (particularly since 
development deemed necessary requires the veteran's 
cooperation, which is not forthcoming).  

II.  Facts and Analysis

The Board's February 2006 Remand found that further 
development of the veteran's claim was necessary, and 
included asking him to identify all sources of treatment he 
received for his low back disability since his surgery in 
January 2002.  The Remand also advised the veteran of the 
consequences of not providing the requested evidence within 
one year (i.e. abandonment of the claim under 38 C.F.R. 
§ 3.158).  Pursuant to the remand instructions, the RO asked 
the veteran in the March 2006 letter to submit or identify 
(for VA to obtain) the needed records.  The letter noted that 
the RO would await the veteran's response and would then take 
further action on his claim.  The veteran did not respond to 
this letter.  It was subsequently determined (by exhaustive 
effort by VA that the veteran had moved).  He did not notify 
the RO that he had moved, but by accessing his direct deposit 
information, VA determined his new address.  The RO sent the 
veteran a follow-up letter to the new address in December 
2006.  The veteran again did not respond.

As the veteran has remained unresponsive to the RO's requests 
for critical information, and has been advised of the 
consequences of such unresponsiveness, the Board finds no 
recourse but to conclude that he has abandoned his appeal.  
See 38 C.F.R. § 3.158 and Hyson v. Brown, 5 Vet. App. 262 
(1993).

In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal seeking a rating in excess of 60 percent for low 
back disability is dismissed.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


